

	

		II

		109th CONGRESS

		2d Session

		S. 2309

		IN THE SENATE OF THE UNITED STATES

		

			February 16, 2006

			Mr. Harkin introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to modify the

		  definition of agri-biodiesel.

	

	

		1.Modification of definition of

			 agri-biodiesel

			(a)In

			 generalParagraph (2) of

			 section 40A(d) of the Internal Revenue Code of 1986 (relating to

			 agri-biodiesel) is amended to read as follows:

				

					(2)Agri-biodieselThe term agri-biodiesel means

				biodiesel derived solely from esters derived from—

						(A)virgin vegetable oils—

							(i)from corn, soybeans, sunflower seeds,

				cottonseeds, canola, crambe, rapeseeds, safflowers, flaxseeds, rice bran, and

				mustard seeds, and

							(ii)which have a cloud point of 45 degrees or

				less, and

							(B)animal

				fats.

						.

			(b)Effective

			 dateThe amendment made by this section shall apply to fuel sold

			 or used after the date of the enactment of this Act.

			

